Exhibit 10.5 WARRANTY DEED KNOW ALL MEN BY THESE PRESENTS that I, RONALD S. BERTHIAUME of 80 Columba Street, Apt. B, Chicopee, Hampden County, Massachusetts For consideration of SIXTY THOUSAND and 00/100 ($60,000.00) DOLLARS GRANT TO DUANE C. BENNETT, of 18 Brookmont Drive, Wilbraham, Hampden County, Massachusetts, Individually With WARRANTY COVENANTS The land with the buildings thereon situated in Chicopee, Hampden County, Massachusetts, bounded and described as follows: Beginning at an iron rod on the southwesterly side of School Street, at the southeasterly corner of land formerly of Ignacy Statkin, now supposed to belong to one Hosman, and thence running Southeasterly on said School fifty-six (56) feet to land formerly of A.L. Page, now supposed to belong to one Maguder; thence running Westerly along last named land seventy-five (75) feet to land now or formerly of one Farrell; thence running at right angles with last named line along land now or formerly of said Farrell about eleven and one-half (11 ½) feet to land formerly of one Meyer now supposed to belong to one Pirog; thence running Northerly along last named land about twenty-four and one-half (24 ½) feet to an iron rod in the ground at land of said Hosman; and thence running along last named land North 56 East about ninety-two and one-half (92 ½) feet to School Street, to the point of beginning. Being the same premises conveyed to Ronald S. Berthiaume by deed of Edward F. Ranval dated September 29, 2000 and recorded with the Hampden County Registry of Deeds, Book 111353, Page 331. Witness my hand and seal this 27th day of August, 2003 /s/ Jeffrey S. Bohnet /s/ Ronald S. Berthiaume Witness, Jeffrey S. BohnetRONALD S. BERTHIAUME COMMONWEALTH OF MASSACHUSETTS HAMPDEN:SSAugust 27, 2003 Then personally appeared the above named Ronald S. Berthiaume and acknowledged the foregoing instrument to be his free act and deed before me. /s/ Jeffrey S. Bohnet Jeffrey S. Bohnet Notary Public My Commission Exp:5/27/05
